InVision Technologies, Inc.

KEY EMPLOYEE AGREEMENT
for

Ross C. Mulholland

             This Employment Agreement ("Agreement") is entered into as of the
6th day of March 2001, by and between Ross C. Mulholland ("Executive") and
InVision Technologies, Inc. (the "Company").

             Whereas, the Company desires to employ Executive to provide
personal services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for his services; and

             Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits;

             Now, Therefore, in consideration of the mutual promises and
covenants contained herein, it is hereby agreed by and between the parties
hereto as follows:

             1.         Employment by the Company.

                         1.1       The effective date of this Agreement shall be
March 7, 2001.

                         1.2       Subject to terms set forth herein, the
Company agrees to employ Executive in the position of Senior Vice President and
Chief Financial Officer and Executive hereby accepts such employment effective
as of March 7, 2001 (the "Employment Date").   During the term of his employment
with the Company, Executive will devote his best efforts and substantially all
of his business time and attention (except for vacation periods as set forth
herein and reasonable periods of illness or other incapacity permitted by the
Company's general employment policies) to the business of the Company.

                         1.3       Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with his
then current title, consistent with the Bylaws of the Company and as required by
the Company's Board of Directors (the "Board") and Chief Executive Officer. 
Executive shall perform his duties at such place or places, as the Company shall
reasonably designate.

                         1.4       The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company's general employment
policies or practices, this Agreement shall control.

             2.         COMPENSATION.

                         2.1       Salary.  Executive shall receive for services
to be rendered hereunder an annualized base salary of $190,000, payable in
accordance with the Company's regular payroll schedule.  Such compensation is
subject to change in accordance with the policies of the Company, as determined
by its Board of Directors, in force from time to time.

                         2.2       Bonus. Executive shall be eligible to receive
a 2001 annualized target bonus, in the amount of $100,000, less standard
deductions, payable first quarter 2002.  Such bonus is based on reaching the
corporate and personal objectives as outlined in the executive compensation
plan.  Personal objectives are to be determined within 2 months from start
date.  The bonus program is subject to change in accordance with the policies of
the Company, as determined by the Board of Directors in force from time to time.

                         2.3       Stock Options.  The Company will grant to
Executive under the InVision Technologies, Inc. Equity Incentive Plan (“the
Plan”) options to purchase 80,000 shares of the Company’s common stock at an
exercise price determined by the fair market value at the time of the Board’s
approval of the grant.  In addition, the Company will grant an option for 30,000
shares after successful completion of one year of employment, at an exercise
price determined by the fair market value at the time of the Board’s approval of
the grant. Executive acknowledges that there are no further commitments on
behalf of the Company to grant to Executive any additional options.  The Board
shall, however, consider granting additional options on an annual basis at its
discretion.

             3.         Proprietary Information Obligations.

                         3.1       Agreement.  Executive agrees to execute and
abide by the Proprietary Information and Inventions Agreement attached hereto as
Exhibit A as a condition of employment.

                         3.2       Remedies.  Executive's duties under the
Proprietary Information and Inventions Agreement shall survive termination of
his employment with the Company.  Executive acknowledges that a remedy at law
for any breach or threatened breach by him of the provisions of the Proprietary
Information and Inventions Agreement would be inadequate, and he therefore
agrees that the Company shall be entitled to injunctive relief in case of any
such breach or threatened breach.

             4.         Outside Activities.

                         4.1       Except with the prior written consent of the
Company's Board of Directors, Executive will not during the term of this
Agreement undertake or engage in any other employment, occupation or business
enterprise, other than ones in which Executive is a passive investor.  Executive
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of his duties hereunder.


                         4.2       Except as permitted by Section 4.3, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by him to be adverse or antagonistic to
the Company, its business or prospects, financial or otherwise.

                         4.3       During the term of his employment by the
Company, except on behalf of the Company, Executive will not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by him to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that anything above to the contrary notwithstanding,
he may own, as a passive investor, securities of any competitor corporation, so
long as his direct holdings in any one such corporation shall not in the
aggregate constitute more than 1% of the voting stock of such corporation.

                         4.4       Former Employment .  Executive represents and
warrants that his employment by the Company will not conflict with and will not
be constrained by any prior employment or consulting agreement or relationship. 
Executive represents and warrants that he does not possess confidential
information arising out of prior employment which, in his best judgment, would
be utilized in connection with his employment by the Company, except in
accordance with agreements between his former employer and the Company.

             5.         Termination Of Employment.

                         5.1       Termination Without Cause.

                                      (a)         The Company and Executive
shall have the right to terminate Executive's employment with the Company at any
time without cause.

                                      (b)        In the event Executive's
employment is terminated without cause, the Company shall continue to pay
Executive his base salary, less standard deductions and withholdings, from the
date of termination for six (6) months, or until he obtains other employment,
whichever occurs earlier.

                         5.2       Termination for Cause.

                                      (a)         In the event Executive's
employment is terminated at any time with cause, he will not be entitled to
severance pay, pay in lieu of notice or any other such compensation.

                                      (b)        "Cause" for termination shall
mean:  (a) indictment or conviction of any felony or of any crime involving
dishonesty; (b) participation in any fraud against the Company; (c) breach of
Executive's duties to the Company, including persistent unsatisfactory
performance of job duties; (d) intentional damage to any property of the
Company; or (e) conduct by Executive which in the good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.


                         5.3       Voluntary or Mutual Termination.

                                      (a)         Executive may voluntarily
terminate his employment with the Company upon ninety (90) days' notice, after
which no further compensation will be paid to Executive.

                                      (b)        In the event Executive
voluntarily terminates his employment, he will not be entitled to severance pay,
pay in lieu of notice or any other such compensation.

             6.         Noninterference.

                         While employed by the Company, and for two (2) years
immediately following the Termination Date, Executive agrees not to interfere
with the business of the Company by:

                                      (a)         soliciting, attempting to
solicit, inducing, or otherwise causing any employee of the Company to terminate
his or her employment in order to become an employee, consultant or independent
contractor to or for any competitor of the Company; or

                                      (b)        directly or indirectly
soliciting the business of any customer of the Company which at the time of
termination or one year immediately prior thereto was listed on the Company's
customer list.

             7.         General Provisions.

                         7.1       Notices.  Any notices provided hereunder must
be in writing and shall be deemed effective upon the earlier of personal
delivery (including personal delivery by telex) or the third day after mailing
by first class mail, to the Company at its primary office location and to
Executive at his address as listed on the Company payroll.

                         7.2       Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

                         7.3       Waiver.  If either party should waive any
breach of any provisions of this Agreement, he or it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.


                         7.4       Complete Agreement.   This Agreement and its
Exhibit, together with the Members' Agreement of even date herewith and its
Exhibits, constitute the entire agreement between Executive and the Company and
it is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter.  It is entered into without reliance on any
promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in a writing signed by an officer of the
Company.

                         7.5       Assignment.  Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Company or by you.

                         7.6       Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.

                         7.7       Headings.  The headings of the sections
hereof are inserted for convenience only and shall not be deemed to constitute a
part hereof nor to affect the meaning thereof.

                         7.8       Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

                         7.9       Attorneys' Fees.   If either party hereto
brings any action to enforce his or its rights hereunder, the prevailing party
in any such action shall be entitled to recover his or its reasonable attorneys'
fees and costs incurred in connection with such action.

                         7.10     Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California.

                         7.11     Forum.  Any legal action, suit or proceeding
arising from or relating to this Agreement shall be brought and maintained in
the United States District Court for the Northern District of California and the
parties hereby submit to the jurisdiction thereof.

             In Witness Whereof, the parties have executed this Agreement on the
day and year first above written.

             InVision Technologies, Inc.

 

  By: /s/ Donald E. Mattson Date:  March 6, 2001     Donald E. Mattson      
Chief Operating Officer                 Accepted and agreed this 6th day of
March , 2001                 /s/ Ross C. Mulholland

--------------------------------------------------------------------------------

      Ross C. Mulholland

 